DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11-18, & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuzawa et al. (US 20070075819).
Regarding claim 1, Okuzawa discloses that a semiconductor package comprising:
a substrate 51 & 52 (Fig. 125A);
a first winding layer 431 on the substrate 51 & 52 (Fig. 125A); 
an embedded magnetic core 641 attached to the winding layer 431;
a first via 633ab attached to the first winding layer 31 (Fig. 125A);
a first film covering portions 654 of the first via 633ab, the embedded magnetic core 641, the first winding layer 431 and the substrate 51 & 52 (Fig. 117A);
a second via 713 connected to the first via 633ab (Fig. 129A);
a second film 658 covering portions of the second via and the embedded magnetic core 641 (Fig. 129A); and
a second winding layer 715 on the second film 658 and connected to the second via 713.
Reclaim 2, Okinawa discloses that a solder mask layer 659 covering portions of the second winding layer and the second film (Fig. 136A).
Reclaim 3, Okinawa discloses that an electrical connector attached to the second winding layer 714 (Fig. 136A).
Reclaim 4, Okinawa discloses that the first winding layer and second winding layers are plated winding layers 714 (Fig. 136A).
Reclaim 5, Okinawa discloses that the embedded magnetic core 641 includes a magnetic core 641 attached to a carrier 691-692 (Fig. 136A).
Reclaim 7, Okinawa discloses that first via is oriented perpendicular to a plane along a length of the first film, and a plane along a length of the second film (Fig. 136A).
Reclaim 8, Okinawa discloses that the second via is oriented perpendicular to the plane along the length of the first film, and the plane along the length of the second film (Fig. 136A).
Reclaim 9, Okinawa discloses that the first via is laterally spaced apart from the embedded magnetic core (Fig. 136A).
Reclaim 11, Okinawa discloses that the first 431 and second winding layers 741 are plated layers (Fig. 136A).
Reclaim 12, Okinawa discloses that the first via is a plated via (Fig. 136A).
Reclaim 13, Okinawa discloses that the second via is one of a plated via and a sputtered via (Fig. 136A).
Regarding claim 14, Okinawa discloses that a semiconductor package comprising:
a solder mask layer 654 including a first winding layer 431;
a via 633ab attached to the first winding layer 431;
a magnetic layer 641 attached to the first winding layer 431;
a second winding layer 714 attached to the via 611 (Fig. 135A); and
a film 654 & 658 covering portions of the via, the magnetic layer, the first winding layer, and the second winding layer (Fig. 135A).
Reclaim 15, Okinawa discloses that a height of the via is more than a thickness of the magnetic layer (Fig. 135A).
Reclaim 16, Okinawa discloses that a surface of the first winding layer is coplanar with a surface of the solder mask layer (Fig. 135A).
Reclaim 17, Okinawa discloses that the solder mask layer includes electrical connectors that are attached to the first winding layer.
Reclaim 18, Okinawa discloses that the magnetic layer is an iron nickel alloy (NiFe) layer (para. 0279).
Reclaim 20, Okinawa discloses that the magnetic layer is a sputtered layer or an etched layer (Fig. 116A, a CMP is one of etching process).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuzawa et al. (US 20070075819).
Reclaim 6, Okuzawa fails to specify that first via has a height of about 65 micro meters, and a diameter of about 65 micro meters.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain height of a first via, because it would have been to obtain a certain height of the first via to enhance controlling of magnetic field & interference by height of the via.
Reclaim 10, Okuzawa fails to specify that each of the first and second winding layers has a thickness of about 25 micro meters.
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain thickness of the first and second winding layers, because it would have been to obtain a certain thickness of the first and second winding layers to enhance controlling of magnetic field & interference by height of the via.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuzawa et al. (US 20070075819) in view of Seifert et al. (US 20120209365)
Reclaim 19, Okuzawa fails to teach the magnetic layer is a tantalum pentoxide (Ta2.O2) layer.
However, Seifert suggests that a magnetic layer is a tantalum pentoxide (Ta2.O2) layer (para. 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Okuzawa with a magnetic layer is a tantalum pentoxide (Ta2.O2) layer as taught by Seifert in order to enhance material variations due to market availability and also, the claim would have been obvious because the substitution of one know element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899